Citation Nr: 1809401	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for otitis media.

6.  Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she desired to withdraw her appeal for entitlement to service connection for a right wrist, cervical spine, lumbar spine, right knee, otitis media, and gastrointestinal disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a right wrist, cervical spine, lumbar spine, right knee, otitis media, and gastrointestinal disabilities has been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a May 2017 correspondence the Veteran indicated she wished to withdraw all issues on her pending appeal.  Accordingly, the Board does not have jurisdiction to review this appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to service connection for a right wrist disability is dismissed.  

The appeal for entitlement to service connection for a cervical spine disability is dismissed. 

The appeal for entitlement to service connection for a lumbar spine disability is dismissed. 

The appeal for entitlement to service connection for a right knee disability is dismissed.  





The appeal for entitlement to service connection for otitis media is dismissed.

The appeal for entitlement to service connection for a gastrointestinal disability is dismissed.  


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


